EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Harrison on 17 December 2021.
The application has been amended as follows: 
Claim 1 is replaced with the following:
--An end effector, comprising: 
a distal clevis; 
an axle mounted to the distal clevis; 
a first jaw holder and corresponding first jaw member rotatably mounted to the axle; 
a second jaw holder and corresponding second jaw member rotatably mounted to the axle; and 
a sleeve axle comprising a straight cylindrical body extending entirely between opposing first and second ends of the sleeve axle, the straight cylindrical body defining a central passageway also extending entirely between the opposing first and second ends, 
wherein the axle is received within the central passageway and the sleeve axle is rotatable relative to the axle,
wherein a head is provided at the second end of the sleeve axle and exhibits a diameter larger than a diameter of remaining portions of the sleeve axle, and wherein the head is received within an end recess defined on the second jaw holder.--
cancelled.
Claim 7 is amended as follows:
“The end effector of claim 6” is amended to --The end effector of claim 1--
Claim 12 is replaced with the following:
--A surgical tool, comprising: 
a drive housing; 
an elongate shaft that extends from the drive housing; 
a wrist operatively coupled to a distal end of the shaft and having a distal clevis and an axle mounted to the distal clevis; 
an end effector having a first jaw holder and corresponding first jaw member rotatably mounted to the axle and a second jaw holder and corresponding second jaw member rotatably mounted to the axle; and 
a sleeve axle comprising a straight cylindrical body extending entirely between opposing first and second ends of the sleeve axle, the straight cylindrical body defining a central passageway also extending entirely between the opposing first and second ends, 
wherein the sleeve axle radially interposes the first and second jaw holders and the axle and is rotatable relative to the axle,
wherein a head is provided at the second end of the sleeve axle and exhibits a diameter larger than a diameter of remaining portions of the sleeve axle, and wherein the head is received within an end recess defined on the second jaw holder.--
Claim 15 is cancelled.
Claim 16 is amended as follows:
“The surgical tool of claim 15” is amended to --The surgical tool of claim 12--

--A method of operating a surgical tool, comprising: 
positioning the surgical tool adjacent a patient for operation, the surgical tool including: 
a drive housing; 
an elongate shaft that extends from the drive housing; 
a wrist operatively coupled to a distal end of the shaft and having a distal clevis and 
an axle mounted to the distal clevis; 
an end effector having a first jaw holder and corresponding first jaw member rotatably mounted to the axle and a second jaw holder and corresponding second jaw member rotatably mounted to the axle; and 
a sleeve axle comprising a straight cylindrical body extending entirely between opposing first and second ends of the sleeve axle, the straight cylindrical body defining a central passageway also extending entirely between the opposing first and second ends, wherein the sleeve axle radially interposes the first and second jaw holders and the axle and is rotatable relative to the axle,
wherein a head is provided at the second end of the sleeve axle and exhibits a diameter larger than a diameter of remaining portions of the sleeve axle, and wherein the head is received within an end recess defined on the second jaw holder; 
articulating at least one of the first and second jaw members about the axle; and 
mitigating galling of the axle with the sleeve axle.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Garrison (US 20170265925), Lau et al. (US 20130018373), Hayashi (US 4669471), and Robert et al. (US 20180193086), fails to reasonably teach or suggest a second end of a sleeve axle including a head having a diameter that is larger than a diameter of remaining portions of the sleeve axle, and wherein the head is received within an end recess defined on the second jaw holder when considered in combination with the additional claim elements. The prior art of record defines a sleeve axle, however fails to provide the additional limitations as defined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794